
	

113 HR 2311 IH: Worker Anti-Retaliation Act
U.S. House of Representatives
2013-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2311
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2013
			Mr. Grayson
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To protect employees from retaliation in the workplace
		  based on actions taken to protest or try to improve working
		  conditions.
	
	
		1.Short titleThis Act may be cited as the
			 Worker Anti-Retaliation
			 Act.
		2.DefinitionsIn this Act—
			(1)the term
			 employer means any entity that—
				(A)employs
			 employees; and
				(B)whose annual
			 gross revenue when added to the annual gross revenue of its parent corporation
			 and all of its affiliated corporations exceeds $5,000,000 (exclusive of excise
			 taxes at the retail level that are separately stated);
				(2)the term
			 employee means the common-law employees of an employer;
			(3)the term
			 parent corporation means any corporation that owns or controls at
			 least 51 percent of the voting shares or other equity in the employer or an
			 affiliated corporation; and
			(4)the term
			 affiliated corporation means any corporation that shares a common
			 parent corporation with an employer.
			3.Prohibition on
			 retaliation against employeesNo employer, or any of its agents, may
			 discharge or cause to be discharged or in any other manner discriminate against
			 or take or threaten any adverse action, including changes in working
			 assignments or conditions, any employee because the employee—
			(1)disseminated any
			 message on the employer's property or elsewhere, including through images,
			 handbilling, picketing, work stoppages, or gathering in groups to protest
			 conflicts with employers or to help persuade employers to change working
			 conditions, provided the employees do not have a representative for the purpose
			 of collective bargaining and the employee's actions—
				(A)were not taken
			 during work time, except during a lawful work stoppage;
				(B)were peaceful;
			 and
				(C)did not destroy
			 or damage property of the employer or block entrances or exits of the employer
			 or otherwise impede the operations of the employer or the work of other
			 employees; or
				(2)planned any of
			 the actions described in paragraph (1), or assisted, encouraged, or supported
			 another employee in engaging in any such actions.
			4.Presumption of
			 unlawful actsAny adverse
			 action described in section 3, levied against an employee engaging in lawful
			 actions within 90 days of the date of the employee's activity, shall be
			 presumed unlawful and may only be rebutted by clear and convincing evidence
			 proving adverse actions were taken for lawful reasons.
		5.Private right of
			 action
			(a)In
			 GeneralAny employee who believes that he or she has been
			 discharged, disciplined, or otherwise discriminated against by an employer or
			 any of its agents, whether the agent was operating within the scope of
			 employment or without, in violation of section 3 (or any class of such
			 employees) may bring an action in a court of competent jurisdiction against
			 either the employer or the offending agent, in an individual capacity, for any
			 of the following:
				(1)to enjoin such
			 violation;
				(2)to recover any
			 pay, backpay, damages, or other amounts as settlement, plus an amount equal to
			 three times the amount of such backpay and damages and reasonable attorneys'
			 fees and expenses; or
				(3)to recover civil
			 penalties of $1,000 per violation, per affected employee, per day.
				(b)LimitationAn
			 action brought under subsection (a) may not be brought later than 3 years after
			 the affected employee knows or should have known of the violation.
			6.Restriction on
			 employer of an employee found to be in violation of this ActNo employer may provide for an employee's
			 defense, backpay, damages, or settlement if that employee is found to be in
			 violation of section 3 of this Act.
		7.Rule of
			 constructionThis Act shall be
			 liberally construed to effectuate its purposes. If any court finds any
			 provision or application of this Act to be invalid or inoperative, in whole or
			 in part, the remaining provisions of this Act shall remain in effect.
		8.Effective
			 dateThis Act shall take
			 effect 30 days after the date of enactment of this Act.
		
